DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amended claims filed on 10/06/2022, wherein:
Claims 1, 3, 4, 10, 15, and 17 have been amended;
Claims 2 and 11, have been cancelled;
Claims 5-9, 12-14, 16, and 18-20 remain as original; and 
Claims 1, 3-10, and 12-20 are currently pending and have been examined.

Double Patenting
The Applicant’s filing of the Terminal Disclaimer on 10/6/2022 overcomes the nonstatutory double patenting rejection of claims 1-20 of Application 17/325905.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-7, 10, 13-15, 17, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over US 4,973,358 to Jin et al. (hereinafter referred to as Jin), in view of CN 104851181 to Li et al. (hereinafter referred to as Li).

In regards to claims 1, Jin discloses a method of forming a uniquely identifiable unit of a meltable material (method of manufacturing a lightweight foamed metal, col. 1, lines 1-31, fig. 1), the method comprising: melting a unit of the material (the metal matrix may consist of any metal which is capable of being foamed, col. 2, lines 16-30, fig. 1) to a liquid state (a composite of a metal matrix and finely divided solid stabilizer particles is heated above the liquidus temperature of the metal matrix, col. 1, lines 34-52, fig. 1); injecting a second material into the unit of material (air injection shaft for discharging air through outlet nozzles into the molten metal composite, col. 2, line 59 – col. 3, line 7, fig. 1) while the unit of material is in liquid state (gas is introduced into the molten metal composite below the surface of the composite to form bubbles therein to form a closed cell foam, col. 1, lines 34-52, fig. 1) to form a unique spatial pattern of the second material (cell size of the foam being formed is controlled by adjusting the air flow rate, the number of nozzles, the nozzle size, and the nozzle shape, col. 3, lines 17-20, figs. 1, 3, and 4) inside the unit of material (air bubbles produced at the outlet of each nozzle produce a closed cell foam, col. 3, lines 1-8, figs. 1, 3, and 4); cooling the unit of material to solid form while retaining the unique pattern of the second material internal to the unit of the material (foamed metal is cooled below the solidus temperature of the melt to form a foamed metal product having a plurality of closed cells dispersed with the metal matrix, col. 1, lines 34-52, fig. 4).  However, Jin fails to disclose recording the unique pattern of the second material internal to the unit of the material using a non-invasive method so that the unit of material can be positively identified among other units of the material that appear externally identical.
Li, in the related field of anti-counterfeit precious metal products teaches recording the unique pattern of the second material internal to the unit of the material using a non-invasive method so that the unit of material can be positively identified among other units of the material that appear externally identical (precious metal products of the invention can be subjected to anti-counterfeiting detection by laser confocal fluorescence detection methods to detect an analyze the DNA information, CN 104851181 translation, page 11).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Jin with the ability to record the unique pattern of the second material to positively identify the unit of material among other units of material as taught by Li.  The motivation for doing so would have been to improve the anti-counterfeiting performance of precious metal products to reduce the purchase risk of buyers (CN 104851181 translation, page 1).

In regards to claim 5, modified Jin discloses the method of claim 1, but fails to disclose wherein the unit of material is a unit of material comprising a precious metal.
Li, in the related field of anti-counterfeit precious metal products teaches wherein the unit of material is a unit of material comprising a precious metal. (As shown in FIG. 1, this embodiment provides a precious metal product, CN 104851181 translation, page 9, fig. 1).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Jin with the ability to produce a precious metal as taught by Li.  The motivation for doing so would have been to provide a method of manufacturing an anti-counterfeit precious metal product (CN 104851181 translation, page 4).

In regards to claim 6, modified Jin discloses the method of claim 1, and further discloses wherein the second material is a gas injected to form bubbles internal to the unit of material (gas is introduced into the molten metal composite below the surface of the composite to form bubbles therein to form a closed cell foam, col. 1, lines 34-52, fig. 1).

In regards to claim 7, modified Jin discloses the method of claim 1, but fails to disclose further comprising issuing a verifiable electronic title of ownership to the unit of material based on the unique pattern internal to the unit of material. 
Li, in the related field of anti-counterfeit precious metal products teaches issuing a verifiable electronic title of ownership to the unit of material (data corresponding to the DNA anti-counterfeiting ink can be made into a chip and implanted in a special DNA detection instrument use to scan and detect the DNA anti-counterfeiting ink in the precious metal, CN 104851181 translation, page 11) based on the unique pattern internal to the unit of material (the target (DNA in precious metal ink) sequence marker hybridized with the probe is fluoresced by the laser, and the DNA is detected by the laser recognition rod after being focused by the prism and recorded by the computer, CN 104851181 translation, page 11, fig. 1).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Jin with the ability to issue a verifiable title for the unit of material as taught by Guha.  The motivation for doing so would have been to improve the anti-counterfeiting performance of precious metal products to reduce the purchase risk of buyers (CN 104851181 translation, page 1).

In regards to claim 10, Jin discloses a system of forming a uniquely identifiable unit of a meltable material (method of manufacturing a lightweight foamed metal, col. 1, lines 1-31, fig. 1), the system comprising: a mold (heat resistant vessel forms foaming chamber, col. 2, lines 59-68, fig. 1) to contain a unit of the material melted (a composite of a metal matrix and finely divided solid stabilizer particles is heated above the liquidus temperature of the metal matrix, col. 1, lines 34-52, fig. 1; molten metal composite contained in the vessel, col. 3, lines 1-8, fig. 1) to a liquid state (a composite of a metal matrix and finely divided solid stabilizer particles is heated above the liquidus temperature of the metal matrix, col. 1, lines 34-52, fig. 1); a nozzle for injecting a second material into the unit of material (air injection shaft for discharging air through outlet nozzles into the molten metal composite, col. 2, line 59 – col. 3, line 7, fig. 1) while the unit of material is in liquid state (gas is introduced into the molten metal composite below the surface of the composite to form bubbles therein to form a closed cell foam, col. 1, lines 34-52, fig. 1) to form a unique spatial pattern of the second material in the unit of material (cell size of the foam being formed is controlled by adjusting the air flow rate, the number of nozzles, the nozzle size, and the nozzle shape, col. 3, lines 17-20, figs. 1, 3, and 4); cooling the unit of material to solid form while retaining the unique pattern of the second material internal to the unit of the material (foamed metal is cooled below the solidus temperature of the melt to form a foamed metal product having a plurality of closed cells dispersed with the metal matrix, col. 1, lines 34-52, fig. 4).  However, Jin fails to disclose a non-invasive scanner to map the unique spatial pattern internal to the unit of material after cooling and a computing system for recording the map of the unique pattern of the second material internal to the unit of the material so that the unit of material can be positively identified among other units of the material that appear externally identical.
Li, in the related field of anti-counterfeit precious metal products teaches a non-invasive scanner to map the unique spatial pattern internal to the unit of material after cooling (precious metal products of the invention can be subjected to anti-counterfeiting detection by laser confocal fluorescence detection methods to detect an analyze the DNA information, CN 104851181 translation, page 11), and a computing system for recording the map of the unique pattern of the second material internal to the unit of the material so that the unit of material can be positively identified among other units of the material that appear externally identical (precious metal products of the invention can be subjected to anti-counterfeiting detection by laser confocal fluorescence detection methods to detect an analyze the DNA information, CN 104851181 translation, page 11).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Jin with the ability to record the unique pattern of the second material to positively identify the unit of material among other units of material as taught by Li.  The motivation for doing so would have been to improve the anti-counterfeiting performance of precious metal products to reduce the purchase risk of buyers (CN 104851181 translation, page 1).

In regards to claim 13, Jin discloses the system of claim 10, but fails to disclose wherein the unit of material is a unit of material comprising a precious metal.
Li, in the related field of anti-counterfeit precious metal products teaches wherein the unit of material is a unit comprising a precious metal. (As shown in FIG. 1, this embodiment provides a precious metal product, CN 104851181 translation, page 9, fig. 1).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Jin with the ability to produce a precious metal as taught by Li.  The motivation for doing so would have been to provide a method of manufacturing an anti-counterfeit precious metal product (CN 104851181 translation, page 4).

In regards to claim 14, Jin discloses the system of claim 10, and discloses further comprising a supply of gas to be injected through the nozzle (air injection shaft for discharging air through outlet nozzles into the molten metal composite, col. 2, line 59 – col. 3, line 7, fig. 1) as the second material to form bubbles internal to the unit of material (gas is introduced into the molten metal composite below the surface of the composite to form bubbles therein to form a closed cell foam, col. 1, lines 34-52, fig. 1).

In regards to claim 15, Jin discloses the system of claim 11, but fails to disclose wherein the computing system is programmed for providing a verifiable electronic title of ownership to the unit of material based on the unique pattern internal to the unit of material.
Li, in the related field of anti-counterfeit precious metal products teaches wherein the computing system is programmed for providing a verifiable electronic title of ownership to the unit of material (data corresponding to the DNA anti-counterfeiting ink can be made into a chip and implanted in a special DNA detection instrument use to scan and detect the DNA anti-counterfeiting ink in the precious metal, CN 104851181 translation, page 11) based on the unique pattern internal to the unit of material (the target (DNA in precious metal ink) sequence marker hybridized with the probe is fluoresced by the laser, and the DNA is detected by the laser recognition rod after being focused by the prism and recorded by the computer, CN 104851181 translation, page 11, fig. 1).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Jin with the ability to issue a verifiable title for the unit of material as taught by Guha.  The motivation for doing so would have been to improve the anti-counterfeiting performance of precious metal products to reduce the purchase risk of buyers (CN 104851181 translation, page 1).

In regards to claim 17, Jin discloses a unique spatial pattern formed within a unit of material (cell size of the foam being formed is controlled by adjusting the air flow rate, the number of nozzles, the nozzle size, and the nozzle shape, col. 3, lines 17-20, figs. 1, 3, and 4) by injecting a second material into the unit of material (air injection shaft for discharging air through outlet nozzles into the molten metal composite, col. 2, line 59 – col. 3, line 7, fig. 1) when the unit of material is in a liquid state (gas is introduced into the molten metal composite below the surface of the composite to form bubbles therein to form a closed cell foam, col. 1, lines 34-52, fig. 1).  However, Jin fails to disclose a non-transitory computer-readable medium comprising instructions that, when executed by a processor, cause the processor to: receive an electronic map of a unique pattern formed within a unit of material; and providing a verifiable electronic title of ownership for the unit of material based on the unique pattern internal to the unit of material.
Li, in the related field of anti-counterfeit precious metal products teaches a non-transitory computer-readable medium comprising instructions that, when executed by a processor, cause the processor (the computer quantitatively analyzes and processes the intensity of each fluorescent signal through the special DNA chip software, and compares it with the position of the probe array to obtain DNA information for detecting precious metal samples, CN 104851181 translation, page 11) to: receive an electronic map of a unique pattern formed within a unit of material (precious metal products of the invention can be subjected to anti-counterfeiting detection by laser confocal fluorescence detection methods to detect an analyze the DNA information, CN 104851181 translation, page 11); and providing a verifiable electronic title of ownership for the unit of material (data corresponding to the DNA anti-counterfeiting ink can be made into a chip and implanted in a special DNA detection instrument use to scan and detect the DNA anti-counterfeiting ink in the precious metal, CN 104851181 translation, page 11) based on the unique pattern internal to the unit of material (the target (DNA in precious metal ink) sequence marker hybridized with the probe is fluoresced by the laser, and the DNA is detected by the laser recognition rod after being focused by the prism and recorded by the computer, CN 104851181 translation, page 11, fig. 1).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Jin with the ability to record the unique pattern of the second material to positively identify the unit of material among other units of material as taught by Li.  The motivation for doing so would have been to improve the anti-counterfeiting performance of precious metal products to reduce the purchase risk of buyers (CN 104851181 translation, page 1).

In regards to claim 20, modified Jin discloses the medium of claim 17, but fails to disclose the medium further comprising instructions to record a sale of an instrument representing the unit of material while identifying the unit of material by the unique pattern internal to the unit of material.
Li, in the related field of anti-counterfeit precious metal products teaches the medium further comprising instructions to record a sale of an instrument representing the unit of material (detector is used to scan and detect the portion of the precious metal where the DNA anti-counterfeiting ink is to be set to identify the authenticity, CN 104851181 translation, page 7) while identifying the unit of material by the unique pattern internal to the unit of material (customers can analyze and compare the DNA password signs in precious metals with special detection methods to reduce customers’ risks and testing risks of financial institutions, CN 104851181 translation, page 4).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Jin with the ability to record the unique pattern of the second material to positively identify the unit of material among other units of material in a sale as taught by Li.  The motivation for doing so would have been to improve the anti-counterfeiting performance of precious metal products to reduce the purchase risk of buyers (CN 104851181 translation, page 1).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Jin, in view of Li, and further in view of US 2014/0166753 to Guha et al. (hereinafter referred to as Guha).

In regards to claim 3, modified Jin discloses the method of claim 1, and Li teaches recording the unique pattern of the second material internal to the unit of the material using a non-invasive method (precious metal products of the invention can be subjected to anti-counterfeiting detection by laser confocal fluorescence detection methods to detect an analyze the DNA information, CN 104851181 translation, page 11).  However, the combination of Jin and Guha fails to disclose wherein the non-invasive method comprises x-raying the unit of material to determine and record the unique pattern.
Guha in the related field of tagging metal articles for identification, teaches wherein the non-invasive method comprises x-raying the unit of material (measurement tool 512 such as an X-ray measurement tool or ultrasonic measurement tool for obtaining a measurement of the pattern 410 by scanning the pattern at the member location, paras. 0022, figs. 1-6) to determine and record the unique pattern (processor 514 may compare the transformed measurements to a transform stored in the database 518 to determine the identification of the member, para. 0023, figs. 1-6).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Jin with the ability to X-ray the pattern to record the pattern as taught by the method of Guha.  The motivation for doing so would have been to use an exemplary reading device to identify a member from a tag formed therein (Guha, para. 0022).

In regards to claim 4, modified Jin discloses the method of claim 1, and Li teaches recording the unique pattern of the second material internal to the unit of the material using a non-invasive method (precious metal products of the invention can be subjected to anti-counterfeiting detection by laser confocal fluorescence detection methods to detect an analyze the DNA information, CN 104851181 translation, page 11).  However, the combination of Jin and Li, fails to disclose wherein the non-invasive method comprises using ultrasound on the unit of material to determine and record the unique pattern.
Guha, in the related field of tagging metal articles for identification, teaches wherein the non-invasive method comprises using ultrasound on the unit of material (measurement tool 512 such as an X-ray measurement tool or ultrasonic measurement tool for obtaining a measurement of the pattern 410 by scanning the pattern at the member location, paras. 0022, figs. 1-6) to determine and record the unique pattern (processor 514 may compare the transformed measurements to a transform stored in the database 518 to determine the identification of the member, para. 0023, figs. 1-6).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Jin with the ability to X-ray the pattern to record the pattern as taught by the method of Guha.  The motivation for doing so would have been to use an exemplary reading device to identify a member from a tag formed therein (Guha, para. 0022).

Claims 8, 9, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jin, in view of Li, and further in view of US 2019/0253256 to Saab et al. (hereinafter referred to as Saab).

In regards to claim 8, modified Jin discloses the method of claim 7, but fails to disclose further comprising associating the unique internal pattern with a serial number.
Saab, in the related field of verifying the authenticity of an asset, teaches associating the unique internal pattern with a serial number (asset authentication system generates asset authentication for each asset, e.g. gold bar, that includes a digital print referred to as an asset print, for the asset and a unique identifier embedded in the asset and records the asset authentication information and its asset signature in a distributed ledger such as a blockchain, para. 0012).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Jin with the ability to associate the pattern with a serial number as taught by the method of Saab.  The motivation for doing so would have been to authenticate a target asset by a smart contract associated with the transaction (Saab, para. 0035).

In regards to claim 9, modified Jin discloses the method of claim 1, but fails to disclose further comprising storing information of the unique internal pattern on a distributed network of data servers so as to verify provenance of the unit of material using a blockchain.
Saab, in the related field of verifying the authenticity of an asset, teaches storing information of the unique internal pattern on a distributed network of data servers so as to verify provenance of the unit of material using a blockchain (asset authentication system generates asset authentication for each asset, e.g. gold bar, that includes a digital print referred to as an asset print, for the asset and a unique identifier embedded in the asset and records the asset authentication information and its asset signature in a distributed ledger such as a blockchain, para. 0012).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Jin with the ability to record the pattern on a blockchain as taught by the method of Saab.  The motivation for doing so would have been to authenticate a target asset by a smart contract associated with the transaction (Saab, para. 0035).

In regards to claim 16, modified Jin discloses the system of claim 15, but fails to disclose wherein the computing system is further programmed for storing the map of the unique internal pattern on a distributed network of data servers so as to verify provenance of the unit of material using a blockchain.
Saab, in the related field of verifying the authenticity of an asset, teaches wherein the computing system is further programmed for storing the map of the unique internal pattern on a distributed network of data servers so as to verify provenance of the unit of material using a blockchain (asset authentication system generates asset authentication for each asset, e.g. gold bar, that includes a digital print referred to as an asset print, for the asset and a unique identifier embedded in the asset and records the asset authentication information and its asset signature in a distributed ledger such as a blockchain, para. 0012).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Jin with the ability to record the pattern on a blockchain as taught by the method of Saab.  The motivation for doing so would have been to authenticate a target asset by a smart contract associated with the transaction (Saab, para. 0035).

In regards to claim 18, modified Jin discloses the medium of claim 17, but fails to disclose further comprising instructions to store the map of the unique internal pattern on a distributed network of data servers so as to verify provenance of the unit of material using a blockchain.
Saab, in the related field of verifying the authenticity of an asset, teaches instructions to store the map of the unique internal pattern on a distributed network of data servers so as to verify provenance of the unit of material using a blockchain (asset authentication system generates asset authentication for each asset, e.g. gold bar, that includes a digital print referred to as an asset print, for the asset and a unique identifier embedded in the asset and records the asset authentication information and its asset signature in a distributed ledger such as a blockchain, para. 0012).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Jin with the ability to record the pattern on a blockchain as taught by the method of Saab.  The motivation for doing so would have been to authenticate a target asset by a smart contract associated with the transaction (Saab, para. 0035).

In regards to claim 19, modified Jin discloses the medium of claim 17, but fails to disclose further comprising instructions to associate the map of the unique internal pattern with a serial number for the unit of material.
Saab, in the related field of verifying the authenticity of an asset, teaches instructions to associate the map of the unique internal pattern with a serial number for the unit of material (asset authentication system generates asset authentication for each asset, e.g. gold bar, that includes a digital print referred to as an asset print, for the asset and a unique identifier embedded in the asset and records the asset authentication information and its asset signature in a distributed ledger such as a blockchain, para. 0012).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Jin with the ability to associate the pattern with a serial number as taught by the method of Saab.  The motivation for doing so would have been to authenticate a target asset by a smart contract associated with the transaction (Saab, para. 0035).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
 
The following is a statement of reasons for the indication of allowable subject matter of dependent claims 12 over the prior art.
The closest prior art of record is Jin, Banhart, Li, Guha, and Saab.  Allowable subject matter is indicated because none of the prior art of record, alone or in combination, appears to teach or fairly suggest or render obvious the combination set forth in dependent claim 12.  The prior art of Jin, Banhart, Li, Guha, and Saab specifically do not disclose: wherein the second material is a gas and the nozzle is configured to inject the gas at minimum of 5 pounds per square inch (PSI) with pressure increasing until the unique pattern of the second material in the unit of material is formed.  

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-10, and 12-20 have been fully considered by the Examiner.  The preceding double patenting rejections have been withdrawn following the Applicant’s filing of the Terminal Disclaimer on 10/6/2022.  Applicant’s arguments and amended claims have been considered with respect to objection of claim 6 and the previous objection is withdrawn.
With respect to the Applicant’s arguments regarding the previous rejections of independent claims 1, 11, and 16 under 35 USC 103, the Applicant argues that the prior art of Li fails to disclose the limitations of amended independent claims 1, 10, and 17.  Applicant first argues that Li “does not disclose forming a unique spatial pattern of a second material in a first unit material” or recording a “a unique spatial pattern of a second material of a second material internal to the unit of a first material”.  However, Applicant’s arguments are moot in view of new grounds of rejection required by the Applicant’s amendments. As referenced above in the examiner’s art rejections pursuant to 35 USC § 103, the combination of Jin and Li teach all of the limitations of the amended independent claims 1, 11, and 16.  Examiner disagrees with Applicant’s argument that Li does not disclose recording a unique pattern of a second material internal to a unit of first material.  As indicated in the rejections pursuant to 35 USC 103 in the above office action, Jin teaches injecting gas into a meltable material to form a unique spatial pattern of the second material within the melted metal that is cooled and retains the unique pattern of the second material internal to the metal; and the use of laser confocal fluorescence detection in Li to detect and record the DNA pattern within the precious metal is used to positively identify the unit of precious metal compared to other metals.  Furthermore, the Applicant’s argument is moot that the dependent claims should be allowed based on their dependability on the independent claims.  Therefore, the rejections of claims 1, 3-10, and 12-20 are maintained. However, Examiner notes that the current prior art references fail to disclose viewing the ingot with X-ray or ultrasound to record a unique physical pattern of a series of bubbles formed within the gold ingot (para. 0044 of the specification) and the specification also states that the physical pattern of bubbles contained within the ingot are recorded with individual pattern shape features, dimensions, and relative locations being measured to a degree beyond discernible to the human eye. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baumeister et al. (DE 4101630) teaches a process for producing foamable metal bodies.
Bjorksten et al. (US 3,941,182) teaches a process for producing a unidirectionally reinforced metal foam.
Boterrael (FR 3008429) teaches a method of forming a gold metal foam.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL S SCHWARZENBERG/Primary Patent Examiner, Art Unit 3695                                                                                                                                                                                                        11/29/2022